ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-260, recommending that MARIA P. FORNARO of MORRISTOWN, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law pursuant to Orders of this Court since March 24, 1998, be disbarred for violating RPC 1.7(b) (conflict of interest), RPC 3.3(a)(5) (failure to disclose material fact to a tribunal), RPC 3.7(a) (failure to withdraw when lawyer may be called as witness), RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation), Rule 1:20-20(5) (use of attorney letterhead while suspended), and Rule 1:20-20(10) (turning a pending matter over to another attorney during suspension);
And MARIA P. FORNARO having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MARIA P. FORNARO is suspended from the practice of law for a period of three years, and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall enroll in and successfully complete (1) the Skills and Methods Core Courses offered by the Institute for Continuing Legal Education, (2) eight hours of courses in professional responsibility approved by the Office of Attorney Ethics, and (3) a course in law office management approved by the Office of Attorney Ethics; and it is further
*451ORDERED that within thirty days after the filing date of this Order, respondent shall arrange to be evaluated by a mental health professional approved by the Office of Attorney Ethics, and if said professional recommends counseling or treatment for respondent, respondent shall participate in the recommended counseling or treatment until discharged and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate that she is fit to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of an attorney approved by the Office of Attorney Ethics for a period of three years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoyed from practicing law during the period of suspension and that she continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.